In an action to recover damages for personal injuries, etc., the defendant appeals *662from an order of the Supreme Court, Nassau County (Murphy, J.), dated April 9, 1990, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, a triable issue of fact is presented as to whether the plaintiff suffered "serious injury” (see, Small v Zelin, 152 AD2d 690; Quaglio v Tomaselli, 99 AD2d 487; Harris v St. Johnsbury Trucking Co., 57 AD2d 127), and the Supreme Court therefore properly denied the defendant’s motion for summary judgment. Thompson, J. P., Harwood, Rosenblatt and Eiber, JJ., concur.